PER CURIAM.
John Harry, Sr., appeals the summary denial of his petitions for writs of habeas corpus and mandamus. Harry’s petition for writ of mandamus was filed in this court, seeking an order directing the circuit court to waive the fee for filing his petition for writ of habeas corpus. The circuit court denied Harry’s petition for writ of habeas corpus, finding that he failed to comply with section 57.085, Florida Statutes (1997) which prescribes the conditions under which filing fees are waived for indigent prisoners. The circuit court also addressed the mandamus, notwithstanding, notwithstanding the fact that it was filed in this court. Because section 57.085 does not apply to a petition for writ of habeas corpus, and because the circuit court did not have jurisdiction to deny Harry’s petition for writ of mandamus, we reverse.
Article I, section 13 of the Florida Constitution provides, “[t]he writ of habeas corpus shall be grantable of right, freely and without cost.” Accordingly, the circuit court’s order denying Harry’s petition for writ of habeas corpus is reversed. We remand this case for consideration of the petition for writ of habeas corpus on its merits. Because the circuit court was without jurisdiction to rule on the petition for writ of mandamus, the order denying that petition is a nullity.
Reversed and remanded.
BLUE, A.0.J., and FULMER and NORTHCUTT, JJ., Concur.